251 U.S. 121 (1919)
PETERS ET AL.
v.
VEASEY, ADMINISTRATRIX OF VEASEY.
No. 77.
Supreme Court of United States.
Argued November 14, 1919.
Decided December 8, 1919.
ERROR TO THE SUPREME COURT OF THE STATE OF LOUISIANA.
Mr. George Janvier, with whom Mr. William C. Dufour, Mr. Gustave Lemle, Mr. A.A. Moreno and Mr. John St. Paul, Jr., were on the brief, for plaintiffs in error.
Mr. Walter S. Penfield, Mr. Solomon Wolff, Mr. E.M. Stafford, Mr. F.B. Freeland and Mr. Howell Carter, Jr., for defendant in error, submitted.
MR. JUSTICE McREYNOLDS delivered the opinion of the court.
In a proceeding under the Workmen's Compensation Law of Louisiana (No. 20, Acts La., 1914), the Supreme Court of that State affirmed a judgment against plaintiffs in error and in favor of Veasey, who claimed to have suffered injuries, August 6, 1915, while employed by Henry *122 and Eugene Peters as a longshoreman on board the "Seria," then lying at New Orleans. The steamer was being unloaded. While upon her and engaged in that work, Veasey accidentally fell through a hatchway. 142 Louisiana, 1012.
A compensation policy in favor of Peters, issued by the AEtna Life Insurance Company, was in force when the accident occurred.
The work in which Veasey was engaged is maritime in its nature; his employment was a maritime contract; the injuries which he received were likewise maritime; and the rights and liabilities of the parties in connection therewith were matters clearly within the admiralty jurisdiction. In such circumstances, the Workmen's Compensation Law of the State had no application when the accident occurred. Atlantic Transport Co. v. Imbrovek, 234 U.S. 52, 59, 60, 61; Southern Pacific Co. v. Jensen, 244 U.S. 205, 217, 218.
Clause third, § 24, of the Judicial Code, confers upon the District Courts of the United States jurisdiction "of all civil causes of admiralty and maritime jurisdiction, saving to suitors in all cases the right of a common-law remedy where the common law is competent to give it." Clause third, § 256, provides that the jurisdiction of the courts of the United States shall be exclusive in "all civil causes of admiralty and maritime jurisdiction, saving to suitors in all cases the right of a common-law remedy where the common law is competent to give it." By an act approved October 6, 1917, c. 97, 40 Stat. 395, Congress directed that both of these clauses be amended by inserting after "saving to suitors in all cases the right of a common-law remedy where the common law is competent to give it," the words "and to claimants the rights and remedies under the workmen's compensation law of any State." The court below erroneously concluded that this act should be given retroactive effect and applied in the *123 present controversy. There is nothing in the language employed, nor is there any circumstance known to us, which indicates a purpose to make the act applicable when the cause of action arose before its passage; and we think it must not be so construed.
The judgment of the court below is reversed and the cause remanded for further proceedings not inconsistent with this opinion.
Reversed.
MR. JUSTICE BRANDEIS and MR. JUSTICE CLARKE dissent.